Exhibit 10.2

SYNEOS HEALTH, INC.

2016 EMPLOYEE STOCK PURCHASE PLAN

(As Amended and Restated on May 24, 2018)

1.    Definitions.

(a)    “Administrator” means the Committee or one or more of the Company’s
officers or management team appointed by the Board or Committee to administer
the day-to-day operations of the Plan. Except as otherwise provided in the Plan,
the Board or Committee may assign any of its administrative tasks to the
Administrator.

(b)    “Affiliate” means any Parent or Subsidiary and any person that directly
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, the Company or any other entity designated by the
Board in which the Company or a Subsidiary or Affiliate has an interest.

(c)    “Applicable Law” means the requirements relating to the administration of
equity-based awards under state corporate laws, United States federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where rights are, or will be, granted under the Plan.

(d)    “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 under the Exchange Act.

(e)    “Board” means the Board of Directors of the Company.

(f)    “Change in Control” means the occurrence of any of the following:

(i)    Any Person becomes the Beneficial Owner, directly or indirectly, of more
than fifty percent (50%) of the combined voting power, excluding any Person who
Beneficially Owns fifty percent (50%) or more of the voting power on the
Effective Date of the Plan, of the then outstanding voting securities of the
Company entitled to vote generally in the election of its directors (the
“Outstanding Company Voting Securities”), including by way of merger,
consolidation or otherwise; provided, however, that for purposes of this
definition, the following acquisitions shall not constitute a Change in Control:
(i) any acquisition of Outstanding Company Voting Securities directly from the
Company, including, without limitation, a public offering of securities or
(ii) any acquisition of Outstanding Company Voting Securities by the Company or
any of its Subsidiaries, including an acquisition by any employee benefit plan
or related trust sponsored or maintained by the Company or any of its
Subsidiaries.

(ii)    Consummation of a reorganization, merger, or consolidation to which the
Company is a party or a sale or other disposition of all or substantially all of
the assets of the Company (a “Business Combination”), unless, following such
Business Combination: (i) any Persons who were the Beneficial Owners of
Outstanding Company Voting Securities immediately prior to such Business
Combination are the Beneficial Owners, directly or indirectly, of more than
fifty percent (50%) of the combined voting power of the outstanding voting
securities entitled to vote generally in the election of directors (or election
of members of a comparable governing body) of the entity resulting from the
Business Combination (including, without limitation, an entity which, as a
result of such transaction, owns all or substantially all of the Company or all
or substantially all of the Company’s assets, either directly or through one or
more subsidiaries) (the “Successor Entity”) in substantially the same
proportions as their ownership immediately prior to such Business Combination;
or (ii) no Person (excluding any Successor Entity or any employee benefit plan
or related trust of the Company, any of its Subsidiaries, such Successor Entity
or any of its subsidiaries) is the Beneficial Owner, directly or indirectly, of
more than fifty percent (50%) of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors (or comparable governing body) of the Successor Entity, except to the
extent that such ownership of the Company existed prior to the Business
Combination.

(iii)    Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.



--------------------------------------------------------------------------------

A transaction shall not constitute a Change in Control if it is effected for the
purpose of changing the place of incorporation, tax residency or form of
organization of the ultimate parent entity (including where the ultimate parent
entity is succeeded by an entity incorporated under the laws of another state,
country or foreign government for such purpose and whether or not the former
ultimate parent entity remains in existence following such transaction) and
where the shareholders of the Company immediately prior to any such transaction
own (or continue to own by remaining outstanding or by being converted into
voting securities of the successor parent entity) more than 50% of the combined
voting power of the former ultimate parent entity or the successor ultimate
parent entity immediately following such transaction, in substantially the same
proportion to each other as prior to such transaction.

Notwithstanding the foregoing, to the extent necessary to comply with
Section 409A of the Code with respect to the payment of “nonqualified deferred
compensation,” “Change of Control” shall be defined as, and limited to, a
“change in control event” as defined under Section 409A of the Code.

(g)    “Code” means the United States Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code or United States Treasury Regulation
thereunder will include such section or regulation, any valid regulation or
other official applicable guidance promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

(h)    “Committee” means the Compensation Committee of the Board or any
subcommittee referred to in Section 4(c).

(i)    “Common Stock” means the common stock of the Company, $0.01 par value per
share, as the same may be converted, changed, reclassified or exchanged.

(j)    “Company” means Syneos Health, Inc., a Delaware corporation, or any
successor to all or substantially all of the Company’s business that adopts the
Plan.

(k)    “Contributions” means the amount of Eligible Pay contributed by a
Participating Employee through payroll deductions and other additional payments
that the Administrator may permit a Participating Employee to make to fund the
exercise of rights to purchase Shares granted pursuant to the Plan.

(l)    “Designated Company” means any Subsidiary or Affiliate, whether now
existing or existing in the future, that has been designated by the
Administrator from time to time in its sole discretion as eligible to
participate in the Plan. The Administrator may designate Subsidiaries or
Affiliates as Designated Companies in a Non-Section 423 Offering. For purposes
of a Section 423 Offering, only the Company and its Subsidiaries may be
Designated Companies, provided, however that at any given time, a Subsidiary
that is a Designated Company under a Section 423 Offering will not be a
Designated Company under a Non-Section 423 Offering.

(m)    “Effective Date” means the date the Plan is approved by the Board.

(n)    “Eligible Employee” means any individual in an employee-employer
relationship with the Company or a Designated Company for income tax and
employment tax withholding and reporting purposes. For purposes of clarity, the
term “Eligible Employee” shall not include the following, regardless of any
subsequent reclassification as an employee by the Company or a Designated
Company, any governmental agency, or any court: (i) any independent contractor;
(ii) any consultant; (iii) any individual performing services for the Company or
a Designated Company who has entered into an independent contractor or
consultant agreement with the Company or a Designated Company; (iv) any
individual performing services for the Company or a Designated Company under an
independent contractor or consultant agreement, a purchase order, a supplier
agreement or any other agreement that the Company or a Designated Company enters
into for services; (v) any individual classified by the Company or a Designated
Company as contract labor (such as contractors, contract employees, job
shoppers), regardless of length of service; (vi) any individual whose base wage
or salary is not processed for payment by the payroll department(s) or payroll
provider(s) of the Company or a Designated Company; and (vii) any leased
employee. The Administrator shall have exclusive discretion to determine whether
an individual is an Eligible Employee for purposes of the Plan.

(o)    “Eligible Pay” means the total amount paid by the Company or any
Subsidiary or Affiliate to the Eligible Employee (other than amounts paid after
termination of employment date, even if such amounts are paid for
pre-termination date services) as base salary or wages (including 13th/14th
month payments or similar concepts under local law).



--------------------------------------------------------------------------------

(p)    “Enrollment Period” means the period during which an Eligible Employee
may elect to participate in the Plan, with such period occurring before the
first day of the next Offering Period, as prescribed by the Administrator.

(q)    “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended, from time to time, or any successor law thereto, and the regulations
promulgated thereunder.

(r)    “Fair Market Value” means, with respect to a Share as of a given date of
determination hereunder, unless otherwise determined or provided by the
Administrator in the circumstances, the closing price as reported on the Nasdaq
Global Select Market on such date or if the Common Stock was not traded on such
date, then on the next preceding trading day that the Common Stock was traded on
the Nasdaq Global Select Market, as reported by such responsible reporting
service as the Committee may select. The Administrator may, however, provide
with respect to a particular Offering under the Plan that the Fair Market Value
shall equal the average of the high and low trading price as reported on the
Nasdaq Global Select Market on the applicable date of determination, or if the
Common Stock was not traded on such date, then on the next preceding trading day
that the Common Stock was traded on the Nasdaq Global Select Market, as reported
by such responsible reporting service as the Administrator may select.

(s)    “Offering” means a Section 423 Offering or a Non-Section 423 Offering of
a right to purchase Shares under the Plan during an Offering Period as further
described in Section 6. For purposes of the Plan, the Administrator may
establish separate Offerings under the Plan (the terms of which need not be
identical) in which Eligible Employees of one or more Designated Companies may
participate, even if the dates of the applicable Offering Periods of each such
Offering are identical and the provisions of the Plan will separately apply to
each Offering. With respect to Section 423 Offerings, the terms of each Offering
need not be identical provided that the terms of the Plan and an Offering
together satisfy Code Section 423; a Non-Section 423 Offering need not satisfy
such regulations.

(t)    “Offering Period” means the periods established in accordance with
Section 6 during which rights to purchase Shares may be granted pursuant to the
Plan and may be purchased on one or more Purchase Dates. The duration and timing
of Offering Periods may be changed pursuant to Sections 6 and 17.

(u)    “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

(v)    “Participating Employee” means an Eligible Employee that elects to
participate in the Plan.

(w)    “Person” means any person, entity or “group” within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, except for (i) the
Company or any of its Subsidiaries or Affiliates, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its Affiliates, (iii) an underwriter temporarily holding securities of
the Company pursuant to an offering of the securities, (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company, or (v) a person or
group as used in Rule 13d-1(b) under the Exchange Act.

(x)    “Plan” means Syneos Health, Inc. 2016 Employee Stock Purchase Plan, as
amended from time to time.

(y)    “Purchase Date” means the last Trading Day of each Purchase Period (or
such other Trading Day as the Administrator shall determine).

(z)    “Purchase Period” means a period of time within an Offering Period, as
may be specified by the Administrator in accordance with Section 6, generally
beginning on the first Trading Day of each Offering Period and ending on a
Purchase Date. An Offering Period may consist of one or more Purchase Periods.

(aa)    “Purchase Price” means the purchase price at which Shares may be
acquired on a Purchase Date and which shall be set by the Administrator;
provided, however, that the Purchase Price for a Section 423 Offering shall not
be less than eighty-five percent (85%) of the lesser of (a) the Fair Market
Value of the Shares on the first



--------------------------------------------------------------------------------

Trading Date of the Offering Period or (b) the Fair Market Value of the Shares
on the Purchase Date. Unless otherwise provided by the Board prior to the
commencement of an Offering Period, the Purchase Price shall be eighty-five
percent (85%) of the lesser of (a) the Fair Market Value of the Shares on the
first Trading Date of the Offering Period or (b) the Fair Market Value of the
Shares on the Purchase Date.

(bb)    “Shares” means the shares of Common Stock subject to the Plan.

(cc)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(dd)    “Tax-Related Items” means any income tax, social insurance, payroll tax,
payment on account or other tax-related items arising in relation to the
Participating Employee’s participation in the Plan.

(ee)    “Trading Day” means a day on which the Nasdaq Global Select Market is
open for trading.

2.    Purpose of the Plan. The purpose of the Plan is to provide an opportunity
for Eligible Employees of the Company and its Designated Companies to purchase
Common Stock at a discount through voluntary Contributions, thereby attracting,
retaining and rewarding such persons and strengthening the mutuality of interest
between such persons and the Company’s shareholders. The Company intends for
offerings under the Plan to qualify as an “employee stock purchase plan” under
Section 423 of the Code (a “Section 423 Offering”); provided, however, that the
Administrator may also authorize the grant of rights under the Plan that are not
intended to comply with the requirements of Section 423 of the Code, pursuant to
any rules, procedures, or sub-plans adopted by the Administrator for such
purpose (a “Non-Section 423 Offering”).

3.    Shares Reserved for the Plan. Subject to adjustment pursuant to Section 16
hereof, 3,500,000 Shares be sold pursuant to the Plan. Such Shares may be
authorized but unissued Common Stock, treasury shares or Common Stock purchased
in the open market. For avoidance of doubt, the limitation set forth in this
Section may be used to satisfy purchases of Shares under either a Section 423
Offering or a Non-Section 423 Offering.

4.    Administration of the Plan.

(a) Committee as Administrator. The Plan shall be administered by the Committee.
Anything in the Plan to the contrary notwithstanding, subject to Applicable Law,
any authority or responsibility that, under the terms of the Plan, may be
exercised by the Committee may alternatively be exercised by the Board. Subject
to Applicable Law, no member of the Board or Committee (or its delegates) shall
be liable for any good faith action or determination made in connection with the
operation, administration or interpretation of the Plan. In the performance of
its responsibilities with respect to the Plan, the Committee shall be entitled
to rely upon, and no member of the Committee shall be liable for any action
taken or not taken in reliance upon, information and/or advice furnished by the
Company’s officers or employees, the Company’s accountants, the Company’s
counsel and any other party that the Committee deems necessary.

(b) Powers of the Administrator. The Committee shall have full power and
authority to: administer the Plan, including, without limitation, the authority
to (i) construe, interpret, reconcile any inconsistency in, correct any default
in and supply any omission in, and apply the terms of the Plan and any
enrollment form or other instrument or agreement relating to the Plan,
(ii) determine eligibility and adjudicate all disputed claims filed under the
Plan, including whether Eligible Employees shall participate in a Section 423
Offering or a Non-Section 423 Offering and which Subsidiaries and Affiliates of
the Company shall be Designated Companies participating in either a Section 423
Offering or a Non-Section 423 Offering, (iii) determine the terms and conditions
of any right to purchase Shares under the Plan, (iv) establish, amend, suspend
or waive such rules and regulations and appoint such agents as it shall deem
appropriate for the proper administration of the Plan, (v) amend an outstanding
right to purchase Shares, including any amendments to a right that may be
necessary for purposes of effecting a transaction contemplated under Section 16
hereof (including, but not limited to, an amendment to the class or type of
stock that may be issued pursuant to the exercise of a right or the Purchase
Price applicable to a right), provided that the amended right otherwise conforms
to the terms of the Plan, and (vi) make any other determination and take any
other action that the Administrator deems necessary or desirable for the
administration of the Plan. Notwithstanding any provision to the contrary in
this Plan, the Administrator may adopt rules or procedures relating to the
operation and administration of the Plan to accommodate the specific
requirements of local laws and procedures for jurisdictions outside of the
United States. Without limiting



--------------------------------------------------------------------------------

the generality of the foregoing, the Administrator specifically is authorized to
adopt rules, procedures and subplans, which, for purposes of a Non-Section 423
Offering, may be outside the scope of Section 423 of the Code, regarding,
without limitation, eligibility to participate, the definition of Eligible Pay,
handling of payroll deductions, making of contributions to the Plan (including,
without limitation, in forms other than payroll deductions), establishment of
bank or trust accounts to hold payroll deductions, payment of interest,
conversion of local currency, obligations to pay payroll tax, determination of
beneficiary-designation requirements, withholding procedures and handling of
Share issuances, which may vary according to local requirements. All
determinations by the Administrator in carrying out and administering the Plan
and in construing and interpreting the Plan and any enrollment form other
instrument or agreement relating to the Plan shall be made in the
Administrator’s sole discretion and shall be final, binding and conclusive for
all purposes and upon all interested persons.

(c) Delegation of Authority. To the extent not prohibited by Applicable Law, the
Administrator may, from time to time, delegate some or all of its authority
under the Plan to a subcommittee or subcommittees of the Committee or other
persons or groups of persons as it deems necessary, appropriate or advisable
under conditions or limitations that it may set at or after the time of the
delegation. For purposes of the Plan, reference to the Administrator shall be
deemed to refer to any subcommittee, subcommittees, or other persons or groups
of persons to whom the Committee delegates authority pursuant to this
Section 4(c).

5.    Eligible Employees.

(a)    General. Any individual who is an Eligible Employee as of the
commencement of an Offering Period will be eligible to participate in the Plan,
subject to the requirements of Section 7.

(b)    Non-U.S. Employees. An Eligible Employee who works for a Designated
Company and is a citizen or resident of a jurisdiction other than the United
States (without regard to whether such individual also is a citizen or resident
of the United States or is a resident alien (within the meaning of
Section 7701(b)(1)(A) of the Code)) may be excluded from participation in the
Plan or an Offering if the participation of such Eligible Employee is prohibited
under the laws of the applicable jurisdiction or if complying with the laws of
the applicable jurisdiction would cause the Plan or a Section 423 Offering to
violate Section 423 of the Code. In the case of a Non-Section 423 Offering, an
Eligible Employee (or group of Eligible Employees) may be excluded from
participation in the Plan or an Offering if the Administrator has determined, in
its sole discretion, that participation of such Eligible Employee(s) is not
advisable or practicable for any reason.

(c)    Limitations. Notwithstanding any provisions of the Plan to the contrary,
no Eligible Employee shall be granted a right to purchase Shares under a
Section 423 Offering (i) to the extent that, immediately after the grant, such
Eligible Employee (or any other person whose stock would be attributed to such
Eligible Employee pursuant to Section 424(d) of the Code) would own capital
stock of the Company and/or hold outstanding rights to purchase capital stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of the capital stock of the Company or of any Subsidiary of the
Company, or (ii) to the extent that his or her rights to purchase capital stock
under all employee stock purchase plans of the Company and its Subsidiaries
accrues at a rate that exceeds Twenty-Five Thousand Dollars (US $25,000) worth
of such stock (determined at the Fair Market Value of the shares of such stock
at the time such right is granted) for each calendar year in which such purchase
right is both outstanding and exercisable. The Administrator, in its discretion,
from time to time may, prior to an Enrollment Period for all options to be
granted in an Offering, determine (on a uniform and nondiscriminatory basis)
that the definition of Eligible Employee will or will not include an individual
if he or she: (i) has not completed at least two (2) years of service since his
or her last hire date (or such lesser period of time as may be determined by the
Administrator in its discretion), (ii) customarily works not more than twenty
(20) hours per week (or such lesser period of time as may be determined by the
Committee in its discretion), (iii) customarily works not more than five
(5) months per calendar year (or such lesser period of time as may be determined
by the Administrator in its discretion), (iv) is a highly compensated employee
within the meaning of Section 414(q) of the Code, or (v) is a highly compensated
employee within the meaning of Section 414(q) of the Code with compensation
above a certain level or is an officer or subject to the disclosure requirements
of Section 16(a) of the Exchange Act, provided the exclusion is applied with
respect to each Offering in an identical manner to all highly compensated
individuals of the Designated Company whose employees are participating in that
Offering.

6.    Offering Periods. The Plan will be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day of the
relevant Offering Period and terminating on the last Trading Date of



--------------------------------------------------------------------------------

the relevant Offering Period. Unless and until the Administrator determines
otherwise in its discretion, each Offering Period shall consist of one six
(6)-month Purchase Period, which shall run simultaneously with the Offering
Period. The Administrator will have the authority to establish additional or
alternative sequential or overlapping Offering Periods, multiple Purchase
Periods within an Offering Period, a different duration for one or more Offering
Periods or Purchase Periods or different commencement or ending dates for such
Offering Periods with respect to future offerings without stockholder approval
if such change is announced prior to the scheduled beginning of the first
Offering Period to be affected thereafter, provided, however, that no Offering
Period may have a duration exceeding twenty-seven (27) months. In addition, to
the extent that the Administrator establishes overlapping Offering Periods with
more than one Purchase Period in each Offering Period, the Administrator will
have the discretion to structure an Offering Period so that if the Fair Market
Value of the shares of Common Stock on the first Trading Day of a new Purchase
Period within that Offering Period is less than or equal to the Fair Market
Value of the shares of Common Stock on the first Trading Day of that Offering
Period, then (i) that Offering Period will terminate immediately as of that
first Trading Day, and (ii) the Participating Employees in such terminated
Offering Period will be automatically enrolled in a new Offering Period
beginning on the first Trading Day of such new Purchase Period.

7.    Election to Participate and Payroll Deductions. An Eligible Employee may
elect to participate in an Offering Period under the Plan during any Enrollment
Period. Any such election shall be made by completing the online enrollment
process through the Company’s designated Plan broker or by completing and
submitting an enrollment form to the Administrator during such Enrollment
Period, as directed by the Administrator, authorizing Contributions in whole
percentages from 1% to 10% (or such greater percentage as the Administrator may
establish from time to time before an Offering Period begins) of an amount not
exceeding 10% (or such greater percentage as the Administrator may establish
from time to time before an Offering Period begins) of the Eligible Employee’s
Eligible Pay for the payroll period to which the deduction applies. A
Participating Employee may elect to increase or decrease the rate of such
Contributions during any subsequent Enrollment Period by submitting the
appropriate form online through the Company’s designated Plan broker or to the
Administrator, provided that no change in Contributions shall be permitted to
the extent that such change would result in total Contributions exceeding 10%
(or such greater percentage as the Committee may establish from time to time
before an Offering Period begins) of the Eligible Employee’s Eligible Pay, or
such other amount as may be determined by the Administrator. Except for a
withdrawal from an Offering Period as set forth in Section 14, an Eligible
Employee may not initiate, increase or decrease Contributions as of any date
other than during an Enrollment Period. If a Participating Employee reduces his
or her rate of Contributions to zero, the Participating Employee will be
automatically withdrawn from the Plan, and may not again be eligible to
participate in the Plan until the next Enrollment Period.

8.    Contributions. The Company shall establish an account in the form of a
bookkeeping entry for each Participating Employee for the purpose of tracking
Contributions made by each Participating Employee during the Offering Period,
and shall credit all Contributions made by each Participating Employee to such
account. The Company shall not be obligated to segregate the Contributions from
the general funds of the Company or any Designated Company nor shall any
interest be paid on such Contributions, unless otherwise determined by the
Administrator or required by Applicable Law. All Contributions received by the
Company for Shares sold by the Company on any Purchase Date pursuant to this
Plan may be used for any corporate purpose.

9.    Limitation on Number of Shares That an Employee May Purchase. Subject to
the limitations set forth in Section 5(c), each Participating Employee shall
have the right to purchase as many whole Shares as may be purchased with the
Contributions credited to his or her account as of the last day of the Offering
Period (or such other date as the Administrator shall determine) at the Purchase
Price applicable to such Offering Period; provided, however, that a
Participating Employee may not purchase in excess of 2,000 Shares under the Plan
per Offering Period (subject to adjustment pursuant to Section 16 hereof). Any
amount remaining in a Participating Employee’s account as of the relevant
Purchase Date in excess of the amount that may properly be applied to the
purchase of Shares as a result of the application of the limitations set forth
herein (or as designated by the Administrator) shall be refunded, without
interest, as soon as practicable. For the avoidance of doubt, any amounts
remaining in a Participating Employee’s account as of the relevant Purchase Date
that are insufficient to purchase a whole Share will be carried over to the next
Offering Period.

10.    Taxes. At the time a Participating Employee’s purchase right is
exercised, in whole or in part, or at the time a Participating Employee disposes
of some or all of the Shares acquired under the Plan, the Participating Employee
shall make adequate provision for any Tax-Related Items. In their sole
discretion, the Company or the Designated Company that employs the Participating
Employee may satisfy their obligations to withhold Tax-Related



--------------------------------------------------------------------------------

Items by (a) withholding from the Participating Employee’s compensation,
(b) withholding a sufficient whole number of Shares otherwise issuable following
purchase having an aggregate Fair Market Value sufficient, as determined by the
Committee in its sole discretion, to satisfy such obligations to withhold
Tax-Related Items with respect to the Shares, or (c) withholding from proceeds
from the sale of Shares issued upon purchase, either through a voluntary sale or
a mandatory sale arranged by the Company.

11.    Brokerage Accounts or Plan Share Accounts. By enrolling in the Plan, each
Participating Employee shall be deemed to have authorized the establishment of a
brokerage account on his or her behalf at a securities brokerage firm selected
by the Administrator. Alternatively, the Administrator may provide for Plan
share accounts for each Participating Employee to be established by the Company
or by an outside entity selected by the Administrator which is not a brokerage
firm. Shares purchased by a Participating Employee pursuant to the Plan shall be
held in the Participating Employee’s brokerage or Plan share account.

12.    Rights as a Stockholder. A Participating Employee shall have no rights as
a stockholder with respect to Shares subject to any rights granted under this
Plan or any Shares deliverable under this Plan unless and until recorded in the
books of the brokerage firm selected by the Administrator or, as applicable, the
Company, its transfer agent, stock plan administrator or such other outside
entity which is not a brokerage firm.

13.    Rights Not Transferable. Rights granted under this Plan are not
transferable by a Participating Employee other than by will or the laws of
descent and distribution, and are exercisable during a Participating Employee’s
lifetime only by the Participating Employee.

14.    Withdrawals. A Participating Employee may withdraw from an Offering
Period by submitting the appropriate form online through the Company’s
designated Plan broker or to the Administrator. A notice of withdrawal must be
received no later than the last day of the month immediately preceding the month
of the purchase date. Upon receipt of such notice, automatic deductions of
Contributions on behalf of the Participating Employee shall be discontinued
commencing with the payroll period immediately following the effective date of
the notice of withdrawal, and such Participating Employee may not again be
eligible to participate in the Plan until the next Enrollment Period. Amounts
credited to the contribution account of any Participating Employee who withdraws
prior to the date set forth in this Section 14 shall be refunded, without
interest, as soon as practicable.

15.    Termination of Employment.

(a)    General. Upon a Participating Employee ceasing to be an Eligible Employee
for any reason prior to a Purchase Date, Contributions for such Participating
Employee shall be discontinued and any amounts then credited to the
Participating Employee’s contribution account shall be refunded, without
interest, as soon as practicable, except as otherwise provided by the
Administrator.

(b)    Leave of Absence. Unless otherwise determined by the Administrator or
prohibited by Applicable Law, if a Participating Employee is granted a leave of
absence, whether paid or unpaid, the Participating Employee will be
automatically withdrawn from the Offering Period, as provided in Section 14
hereof, as of the first day of such leave of absence, and may not again be
eligible to participate in the Plan until the Enrollment Period following the
employee’s return to work from such leave of absence. In the event that
continued participation in the Plan during the leave of absence is permitted by
the Administrator or required by Applicable Law, the Administrator or its
designee shall establish rules and regulations applicable to such continued
participation in the Plan during such leave of absence; provided, however, to
the extent necessary to comply with Section 423 of the Code, that if the period
of leave exceeds three (3) months, the employment relationship will be deemed to
have terminated three (3) months and one (1) day following the commencement of
such leave unless the Participating Employee’s right to reemployment is
guaranteed either by statute or by contract.

(c)    Transfer of Employment. A Participating Employee whose employment
transfers or whose employment terminates with an immediate rehire (with no break
in service) by or between the Company or a Designated Company will not be
treated as having terminated employment for purposes of participating in the
Plan or an Offering; however, if a Participating Employee transfers from a
Section 423 Offering to a Non-Section 423 Offering, the exercise of the right
will be qualified under the Section 423 Offering only to the extent that such
exercise complies with Section 423 of the Code. If a Participating Employee
transfers from a Non-Section 423 Offering to a Section 423 Offering, the
exercise of the right will remain non-qualified under the Non-Section 423
Offering.



--------------------------------------------------------------------------------

16.    Adjustment Provisions.

(a)    Changes in Capitalization. In the event of any change affecting the
number, class or terms of the shares of Common Stock by reason of stock
dividend, stock split, recapitalization, reorganization, merger, consolidation,
spin-off, disaffiliation of a Subsidiary or Affiliate, combination of shares,
exchange of shares, stock rights offering, or other similar event, or any
distribution to the holders of shares of Common Stock other than a regular cash
dividend, then the Committee, in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
will, in such manner as it may deem equitable, adjust the number and class of
Common Stock that may be delivered under the Plan (including the numerical
limits of Sections 3 and 9), the Purchase Price per Share and the number of
shares of Common Stock covered by each right under the Plan that has not yet
been exercised. For the avoidance of doubt, the Committee may not delegate its
authority to make adjustments pursuant to this Section. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to a purchase right.

(b)    Change in Control. In the event of a Change in Control, each outstanding
right to purchase Shares shall be equitably adjusted and assumed or an
equivalent right to purchase Shares substituted by the successor corporation or
a Parent or Subsidiary of the successor corporation. In the event that the
successor corporation in a Change in Control refuses to assume or substitute for
the purchase right or the successor corporation is not a publicly traded
corporation, the Offering Period then in progress shall be shortened by setting
a New Purchase Date and shall end on the New Purchase Date. The New Purchase
Date shall be before the date of the Company’s proposed Change in Control. The
Administrator shall notify each Participating Employee in writing, at least ten
(10) Trading Days prior to the New Purchase Date, that the Purchase Date for the
Participating Employee’s purchase right has been changed to the New Purchase
Date and that Shares shall be purchased automatically for the Participating
Employee on the New Purchase Date, unless prior to such date the Participating
Employee has withdrawn from the Offering Period, as provided in Section 14
hereof.

17.    Amendments and Termination of the Plan. The Board or the Committee may
amend the Plan at any time, provided that, if shareholder approval is required
pursuant to the Code, United States federal securities laws or regulations, or
the rules or regulations of the Nasdaq Global Select Market (or any other
securities exchange on which the Common Stock is listed or traded), then no such
amendment shall be effective unless approved by the Company’s shareholders
within such time period as may be required. The Board may suspend the Plan or
discontinue the Plan at any time, including shortening an Offering Period in
connection with a spin off or other similar corporate event. Upon termination of
the Plan, all Contributions shall cease and all amounts then credited to a
Participating Employee’s account shall be equitably applied to the purchase of
whole Shares then available for sale, and any remaining amounts shall be
promptly refunded, without interest, to Participating Employees. For the
avoidance of doubt, the Board or Committee, as applicable herein, may not
delegate its authority to make amendments to or suspend the operations of the
Plan pursuant to this Section.

18.    Stockholder Approval; Effective Date. The Plan, and any amendment
thereto, will be subject to approval by the shareholders of the Company within
twelve (12) months after the date the Plan is adopted by the Board to the extent
required under Applicable Laws. Such stockholder approval will be obtained in
the manner and to the degree required under Applicable Laws. The Plan shall
become effective on the Effective Date, subject to approval of the shareholders
of the Company as contemplated in the foregoing sentence. For the avoidance of
doubt, the Board may not delegate its authority to approve the Plan pursuant to
this Section.

19.    Conditions Upon Issuance of Shares. Notwithstanding any other provision
of the Plan, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon exercise of a right
under the Plan prior to the completion of any registration or qualification of
the Shares under any local, state, federal or foreign securities or exchange
control law or under rulings or regulations of any governmental regulatory body,
or prior to obtaining any approval or other clearance from any local, state,
federal or foreign governmental agency, which registration, qualification or
approval the Administrator shall, in its absolute discretion, deem necessary or
advisable. The Company is under no obligation to register or qualify the Shares
with any state or foreign securities commission, or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares. If, pursuant to this Section 19, the Administrator determines that the
Shares will not be issued to any Participating Employee, any Contributions
credited to such Participating Employee’s account shall be promptly refunded,
without interest, to the Participating Employee, without any liability to the
Company or any of its Subsidiaries or Affiliates.



--------------------------------------------------------------------------------

20.    Code Section 409A; Tax Qualification.

(a)    Code Section 409A. Rights to purchase Shares granted under a Section 423
Offering are exempt from the application of Section 409A of the Code. In
furtherance of the foregoing and notwithstanding any provision in the Plan to
the contrary, if the Administrator determines that a right granted under the
Plan may be subject to Section 409A of the Code or that any provision in the
Plan would cause a right under the Plan to be subject to Section 409A of the
Code, the Administrator may amend the terms of the Plan and/or of an outstanding
right granted under the Plan, or take such other action the Administrator
determines is necessary or appropriate, in each case, without the Participating
Employee’s consent, to exempt any outstanding right or future right that may be
granted under the Plan from or to allow any such rights to comply with
Section 409A of the Code, but only to the extent any such amendments or action
by the Administrator would not violate Section 409A of the Code. Notwithstanding
the foregoing, the Company will have no liability to a Participating Employee or
any other party if the right to purchase Shares under the Plan that is intended
to be exempt from or compliant with Section 409A of the Code is not so exempt or
compliant or for any action taken by the Administrator with respect thereto. The
Company makes no representation that the right to purchase Shares under the Plan
is compliant with Section 409A of the Code.

(b)    Tax Qualification. Although the Company may endeavor to (i) qualify a
right to purchase Shares for favorable tax treatment under the laws of the
United States or jurisdictions outside of the United States or (ii) avoid
adverse tax treatment (e.g., under Section 409A of the Code), the Company makes
no representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment, notwithstanding anything to the
contrary in this Plan, including Section 20(a) hereof. The Company shall be
unconstrained in its corporate activities without regard to the potential
negative tax impact on Participating Employees under the Plan.

21.    No Employment Rights. Participation in the Plan shall not be construed as
giving any Participating Employee the right to be retained as an employee of the
Company, its Subsidiary, or one of its Affiliates, as applicable. Furthermore,
the Company, a Subsidiary, or an Affiliate may dismiss any Participating
Employee from employment at any time, free from any liability or any claim under
the Plan.

22.    Governing Law. Except to the extent that provisions of this Plan are
governed by applicable provisions of the Code or any other substantive provision
of United States federal law, this Plan shall be construed in accordance with
the laws of the State of Delaware, without giving effect to the conflict of laws
principles thereof. Any legal action related to the Plan, the purchase rights
granted under the Plan or any enrollment form or other instrument or agreement
relating to the Plan shall be brought only in a United States federal or state
court located in Delaware.

23.    Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan.

24.    Expenses. Unless otherwise set forth in the Plan or determined by the
Administrator, all expenses of administering the Plan, including expenses
incurred in connection with the purchase of Shares for sale to Participating
Employees, shall be borne by the Company and its Subsidiaries or Affiliates.